Matter of Anonymous (2017 NY Slip Op 05790)





Matter of Anonymous


2017 NY Slip Op 05790


Decided on July 20, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 20, 2017

[*1]In the Matter of ANONYMOUS, an Applicant for Admission to the Bar.

Calendar Date: July 3, 2017

Before: Lynch, J.P., Rose, Devine, Clark and Aarons, JJ.


Timothy S. Brennan, Schenectady, for appellant.
Young, Fenton, Kelsey & Brown, PC, Albany (Lisa E. Brown of counsel), for respondent.
Rebecca M. Bauscher, Schenectady, attorney for the child.

MEMORANDUM AND ORDER
Applicant passed the July 2016 New York State bar exam and the State Board of Law Examiners certified her for admission to this Court (see Rules of Ct of Appeals [22 NYCRR] § 520.7). Applicant is an undocumented immigrant, who is authorized to be present in the United States under the auspices of the Deferred Action for Childhood Arrivals policy of the federal government. This Court's Committee on Character and Fitness has conducted the required investigation of applicant's application for admission, including a personal interview of applicant, and has approved the application and certified to this Court that applicant possesses the character and general fitness requisite for an attorney and counselor-at-law (see CPLR 9404; Rules of App Div, 3d Dept [22 NYCRR] § 805.1).
Being satisfied that applicant possesses the character and general fitness requisite for an attorney (see Judiciary Law § 90 [1] [a]) and finding no legal impediment to applicant's admission (see Matter of Vargas, 131 AD3d 4 [2015]), we approve the application and direct the Clerk of the Court to admit applicant to the bar, including scheduling the administration of the attorney's oath of office to applicant (see Judiciary Law § 466).
Lynch, J.P., Rose, Devine, Clark and Aarons, JJ., concur.
ORDERED that the application for admission is approved.